Appeal from an order of the Court of Claims, entered April 18, 1974, which denied claimant’s motion for permission to file a late claim without the period of 90 days following the occurrence giving rise to the claim pursuant to subdivision 5 of section 10 of the Court of Claims Act. We choose to affirm on the ground that the claimant has failed to allege a cause of action (see Chergotis v State of New York, 259 App Div 369). The acts which are alleged as being negligent clearly involved the exercise of governmental discretion which cannot give rise to liability (Weiss v Fote, 7 NY2d 579; Burgundy Basin Inn v State of New York, 47 AD2d 692). Order affirmed, without costs. Herlihy, P.J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.